Citation Nr: 1039606	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for cervical disc disease.

2. Entitlement to service connection for a low back disorder, to 
include degenerative disc disease.

3. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to November 
1972.  He is the recipient of the Combat Infantryman Badge, 
Purple Heart, and Silver Star.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In March 2009, the Board remanded the case to 
the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 


FINDINGS OF FACT

1. Cervical disc disease was not present in service or shown to 
be causally or etiologically related to any disease, injury, or 
incident in service.

2. A low back disorder, to include degenerative disc disease, was 
not present in service or shown to be causally or etiologically 
related to any disease, injury, or incident in service.  

3. Service connection is in effect for PTSD, evaluated as 70 
percent disabling; residuals of GSW to the left foot, residuals 
of GSW to the left lower leg, hearing loss and tinnitus, each 
evaluated as 10 percent disabling; and residuals of GSW to the 
right arm, evaluated noncompensably.

4. The Veteran is unable to obtain or maintain substantially 
gainful employment due solely to service-connected disabilities. 


CONCLUSIONS OF LAW

1. Cervical disc disease was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).
2. A low back disorder, to include degenerative disc disease, was 
not incurred in or aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).

3. The criteria for entitlement to a TDIU rating have been met.  
38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
March 2009.  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand 
was to achieve further development of the claim, namely to 
schedule the Veteran for a VA examination for his service 
connection claims.  A review of the post-remand record shows that 
a VA examination was performed in May 2009.  Therefore, the Board 
determines that the RO/AMC substantially complied with the 
Board's orders in the March 2009 remand, and that the Board may 
now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in July 2003, prior to the initial unfavorable AOJ 
decision issued in March 2005, which pertained to the service 
connection claims only.  An additional letter was sent in August 
2005 that was relevant to the service connection and TDIU claims.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such evidence 
for consideration.  The August 2005 letter only advised him of 
the latter two elements.  Neither of these letters specifically 
stated the criteria for a TDIU rating.  Nevertheless, the Board 
determines that no prejudice to the Veteran has resulted from 
this omission.  The Veteran meets the threshold criteria for a 
TDIU rating without difficulty, and the various submissions by 
physicians and his representative show that the Veteran had 
actual knowledge that he must establish that he is unable to 
obtain or maintain substantially gainful employment due solely to 
service-connected disabilities.  Thus, the Board determines that 
lack of complete notice with respect to the TDIU claim does not 
prejudice the Veteran in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original jurisdiction, 
the Board must consider whether the Veteran has been prejudiced 
thereby).

With regard to the notice requirements under Dingess/Hartman, the 
Veteran was not advised of how to substantiate disability ratings 
and effective dates.  However, again, the Board finds that no 
prejudice has resulted.  Id.  As the Board herein concludes that 
the preponderance of the evidence is against the Veteran's 
service connection claims, all questions as to the assignment of 
disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication of 
his claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, Social Security Administration 
(SSA) disability records, and the reports of September 2003, 
November 2007, and May 2009 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  The Veteran has not identified any additional, relevant 
treatment records the Board needs to obtain for an equitable 
adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the Veteran's subjective complaints and medical 
history, and examined the Veteran.  The November 2007 and May 
2009 VA examiners then provided an opinion as to employability 
and service connection, respectively, that was supported by a 
rationale based on all the available evidence.  There is nothing 
to suggest that either examiner's opinion is not sufficiently 
grounded in the facts of the case or that an arbitrary conclusion 
was reached.  

As for the September 2003 VA examination, the Board notes that 
the examiner did not provide an opinion as to the etiology of the 
Veteran's spine disorders.  Nevertheless, the Board does not find 
that the lack of an opinion on service connection invalidates the 
examination as a whole.  The examination report includes current 
findings relevant to these disorders and then addresses the 
question of employability in light of those findings.  Therefore, 
for the purpose of the TDIU claim, the October 2003 VA 
examination is adequate.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

III. Service Connection 

The Veteran contends that his current cervical spine and low back 
disorders are related to his combat experiences in Vietnam, to 
include multiple parachute jumps.  Therefore, he argues that 
service connection is warranted for disc disease of the cervical 
and lumbar spine.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).   Here, the Veteran has been 
awarded the Combat Infantryman Badge, Purple Heart, and Silver 
Star, each of which reflects combat experience.  Thus, he is 
entitled to application of § 1154(b).

However, competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza 
v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not 
create a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected," but only "considerably 
lighten[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

The Veteran has not made specific allegations with regard to an 
injury to his neck and back during combat, but has suggested that 
his multiple parachute jumps as an Army Ranger caused his current 
neck and back disabilities.  The record shows that the Veteran's 
military occupational specialty (MOS) was light weapons infantry.  
His DD Form 214 shows that he earned a Parachute Badge, but does 
not show that he was a paratrooper while in the service.  Thus, 
the Board determines that the Veteran is entitled to application 
of § 1154(b) with regard to his described combat experience in 
the Infantry, but the Board declines to extend the presumption to 
the Veteran's reported paratrooper activities.  Further, the 
combat presumption is not for the purpose of assuming duties that 
the Veteran was assigned while in service, but to alleviate his 
or her burden in proving that a disease or injury occurred while 
engaged in those duties.  Hence, the presumption does not 
establish that the Veteran engaged in several parachute jumps 
while in service. 

Service treatment records are silent for any injury to the 
cervical or lumbar spine.  Although the Board has determined that 
the Veteran's claimed injuries are consistent with his 
circumstances of service, the Board will not dismiss the fact 
that he denied back problems at his October 1972 service 
separation examination and that the contemporaneous clinical 
examination was normal.

The post-service treatment evidence reveals that the Veteran has 
currently diagnosed disorders of the cervical spine and lumbar 
spine.  Specifically, both VA and private treatment records 
reflect treatment for the Veteran's back, and imaging studies and 
VA examination reports present diagnoses of degenerative disc 
disease in both the cervical and lumbar spine.  Thus, the Veteran 
has met the criteria of a current disability with respect to 
these claims.  

However, the post-service record shows that the Veteran had 
multiple back difficulties after service, including a March 1975 
motor vehicle accident (MVA), in which the Veteran sustained a 
cervical spine strain.  Additionally, the record references other 
incidents and injuries that yielded complaints of back pain.  In 
August 1986, the Veteran was seen for back pain that began 
approximately four months prior after a traumatic injury 
sustained while lifting a heavy object.  The March 1975 record 
and August 1986 records are the earliest clinical documentations 
of neck and back complaints of record after service.  The lapse 
in time between the reported in-service back injury and the first 
diagnosis of back problems also weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en 
banc).  Moreover, these records clearly demonstrate that the 
complaints were associated with a post-service injury.

Further, there is no competent opinion relating the Veteran's 
cervical spine and lumbar spine degenerative disc disease to his 
military service.  In this regard, the Board notes that the only 
opinion of record is that of the September 2009 VA examiner.  The 
examination report reflects a thorough review of the claims file, 
documentation of the Veteran's reported medical history and 
complaints, and examination of the Veteran.  Based on all of the 
above information, the examiner concluded that the Veteran's 
claimed cervical and lumbar spine disorders were not associated 
with his military service, to include his combat service.  In 
support of this opinion, the examiner cited the lack of report of 
injury or treatment in service, to include when the Veteran 
sustained his service-connected gunshot wounds.  In particular, 
the examiner focused on the lack of complaint, treatment, or 
diagnosis at separation in October 1972.  Finally, the examiner 
carefully documented the Veteran's post-service injuries and 
complaints and found that the current disorders of the neck and 
back were more likely due to post-service events and injuries.  

There is no other competent opinion of record on this issue.  The 
Board has contemplated the Veteran's statements with regard to 
the etiology of his disorders, in particular his complaints of 
pain since service as documented by VA examiners.  The Veteran 
can attest to factual matters of which they have first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He 
may speak to his symptoms of neck and back pain, but he is not 
competent to attribute the current cervical and lumbar spine 
degenerative disc disease to any event or occurrence in military 
service.  As a lay person, he is simply not qualified to render a 
diagnosis or a probative opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds this to also be true in this case particularly in light of 
the post-service events, which the Veteran does not acknowledge 
or address in his statements.  

Therefore, the Veteran is competent to say that he has neck and 
low back pain and even that he has had such pain since service.  
However, pain alone is not a disability and without a diagnosed 
or identifiable underlying malady or condition, cannot be 
service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999).  There must be competent evidence of a relationship 
between the currently diagnosed degenerative disc disease of the 
cervical and lumbar spine and an in-service injury or event.  
Such evidence is lacking in this case.  Consequently, although 
the record contains lay evidence of an in-service event or injury 
and competent clinical evidence of a current disability, the 
criterion of a nexus between those two has not been met.  See 
Hickson at 253.  Thus, service connection for degenerative disc 
disease of the cervical spine and lumbar spine is not warranted.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the competent and 
probative evidence is against the Veteran's claims of entitlement 
to service connection for cervical disc disease and a low back 
disorder.  As such, that doctrine is not applicable in the 
instant appeal, and the claim is denied.  38 U.S.C.A. § 5107.

IV. TDIU Rating

The Veteran contends that his service-connected disabilities 
render him unemployable.  Thus, he argues that he is entitled to 
a TDIU rating.  

A total disability evaluation may be assigned where the schedular 
evaluation is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if there 
is only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  
For purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the following 
disabilities will be considered one disability: (1) disabilities 
of one or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in 
VA regulations.  For a veteran to prevail on a claim based on 
unemployability, the record must reflect some factor which takes 
the claimant's case outside the norm for such a veteran and not 
just that the Veteran is unemployed or has difficulty finding 
employment.  Marginal employment is not substantially gainful 
employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 
4.16(a), marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  However, 
consideration shall be given in all claims to the nature of the 
employment and the reasons for termination.  Id. 

Service connection is in effect for PTSD, evaluated as 70 percent 
disabling; residuals of GSW to the left foot, residuals of GSW to 
the left lower leg, hearing loss and tinnitus, each evaluated as 
10 percent disabling; and residuals of GSW to the right arm, 
evaluated noncompensably.  Thus, the Veteran has a disability 
rated as at least 60 percent disabling, and he meets the 
threshold criteria for a TDIU rating.  
The record reflects that the Veteran stopped working in 2003.  He 
had been with the same company for approximately 30 years.  

There are multiple opinions of record including those of 
September 2003, November 2007, and May 2009 VA examiners, and 
several letters from Dr. SM.  Overall, the record demonstrates 
that the Veteran is, in fact, unemployable.  

In a January 2003 letter, Dr. SM recommended that the Veteran be 
permanently retired due to the impact his medical and mental 
disorders had on his life on and off the job.  The disorders she 
cited included not only the Veteran's service-connected PTSD, 
left leg disabilities, and hearing deficits, but also coronary 
artery disease and his low back pain and associated surgeries. 

In a March 2007 letter, she stated that it did not appear that 
the Veteran would ever be capable of gainful employment, and 
again cited the above disorders, as well as peripheral 
neuropathy, hypertension, peripheral vascular disease, neck pain, 
and a decubitus ulcer. 

A September 2003 VA examiner indicated that the Veteran was 
limited to employment that would permit frequent position changes 
and where lifting was restricted to 50 pounds or less.  The 
examination was pertinent to the Veteran's physical disorders 
only, and the examiner did not comment on the effect of the 
Veteran's service-connected PTSD.

A November 2007 VA general medical examiner indicated that the 
Veteran's nonservice-connected cervical spine would severely 
impact his ability to obtain or retain employment, and that the 
nonservice-connected lumbar spine disorder would affect 
employment requiring standing.  The examiner did not find that 
any of Veteran's other service-connected physical disabilities 
had an impact on his employability, leaving the determination of 
the effect of service-connected PTSD on employability to the VA 
psychiatric examiner.

The November 2007 VA psychiatric examiner stated that the 
Veteran's service-connected PTSD significantly impaired him in 
both work and personal relationships.  However, she also added 
that the Veteran had several major medical disorders that also 
reduced his overall functionality.  Thus, she concluded that the 
Veteran's disabilities were sufficiently severe to preclude his 
ability to obtain gainful employment.  Although the opinion did 
not explicitly associate unemployability with only service 
connected disability, with consideration of the indicated affects 
of the PTSD on the veteran's behavior, the Board concludes that 
it is as likely as not that the veteran is unable to obtain and 
retain substantially gainful employment due to service connected 
disabilities.

Thus, the competent evidence is in equipoise with respect to 
whether the Veteran is unemployable due solely to his service-
connected disabilities.  In resolving all doubt in the veteran's 
behalf the Board concludes that the competent evidence supports 
the Veteran's claim for a TDIU rating.  


ORDER

Service connection for cervical disc disease is denied.

Service connection for lumbar spine degenerative disc disease is 
denied.

Entitlement to a TDIU rating is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


